Citation Nr: 1143638	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-03 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides or as secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughters


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In October 2009, the Board remanded the claim to the RO for additional evidentiary development and consideration.  It appears that there has been full compliance with all remand instructions, since the Veteran's Social Security Administration (SSA) records were obtained, and he underwent a VA examination in July 2010.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified before the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing is of record.  

The November 2006 rating decision also denied service connection for bilateral hearing loss, but this benefit was subsequently granted by rating decision in February 2011.  Because the Veteran was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

The issues of entitlement to earlier effective dates for service connection for tinnitus and bilateral hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 



FINDING OF FACT

Hypertension was aggravated by service-connected type II diabetes mellitus.


CONCLUSION OF LAW

Hypertension was aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2006) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id. 

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in May 2006, the amendment is not applicable to the current claim. 

In this case, evidence indicates that the Veteran's hypertension has been aggravated by his service-connected type II diabetes mellitus, thereby warranting service connection for hypertension on a secondary basis due to aggravation.  The most probative evidence in support of his claim under a secondary theory of service connection is an opinion contained in an October 2007 VA examination report.  

Following a review of the claims file and a physical examination, the examiner commented that the Veteran's hypertension was not a complication of his diabetes because hypertension was present prior to diabetes.  Significantly, however, the examiner opined that the Veteran's hypertension had been worsened or increased by his diabetes.  The examiner reasoned that diabetes was a small vessel disease and exacerbated hypertension.  

A reasonable reading of this opinion is that Veteran's hypertension (a nonservice-connected disability) has been made worse by diabetes mellitus (a service-connected disability).  Accordingly, the Board finds that service connection for hypertension is warranted on the basis of aggravation.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Because the Veteran has been awarded a full and complete grant of the benefit sought on appeal, the Board finds that no further development is needed under the VCAA.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


ORDER

Service connection for hypertension is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


